Exhibit SUMMIT COMMUNITY BANK, INC. AMENDED AND RESTATED DIRECTORS DEFERRAL PLAN This AMENDED AND RESTATED DIRECTORS DEFERRAL PLAN (“Benefit Plan”) effective as of November 13, 2008, provided, however, that all provisions applicable to compliance under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) shall be effective as of January 1, 2005, is by and among Summit Community Bank, Inc. (successor in interest to Capital State Bank, Inc., Shenandoah Valley National Bank, Inc., and South Branch Valley National Bank), or any successor thereto (hereinafter referred to as “Bank”), the Trust Department of Summit Community Bank, Inc. (successor in interest to South Branch Valley National Bank), or any successor Trust Department (hereinafter refereed to as the “Trustee”), and participating members of the Board of Directors of Bank or any of its predecessors in interest (hereinafter referred to both individually and collectively as the “Director” or “Participant”). WHEREAS, the parties have previously entered into one or more Directors Deferral Plans and Agreements, namely: · that certain Capital State Bank, Inc. (predecessor in interest to Summit Community Bank, Inc.) Directors Deferral Plan dated August 1, 2000; · that certain Shenandoah Valley National Bank, Inc. (predecessor in interest to Summit Community Bank, Inc.) Directors Deferral Plan dated September 15, 2000; and · that certain Directors Deferral Plan effective July 1, 1999 and those certain Directors Deferral Plan Agreements dated July 5, 1999 by and between the trust department of the South Branch Valley National Bank (predecessor in interest to Summit Community Bank, Inc.) and members of the Board of Directors of said South Branch Valley National Bank (predecessor in interest to Summit Community Bank, Inc.), and which Directors Deferral Plan Agreements follow from and replace those certain Deferred Compensation Plan for Directors Agreements dated June 17, 1994 (such one or more Directors Deferral Plans and Agreements are sometimes hereinafter referred to as the “Directors Deferral Plans and Agreements”); WHEREAS, the parties have previously amended said Directors Deferral Plans and Agreements by an Amendment No. 1 effective December 30, 2005; WHEREAS, said Directors Deferral Plans and Agreements need to be further amended to comply with provisions of Section 409A of the Internal Revenue Code, as amended, and regulations thereunder and the parties hereto intend thisAmendment and Restatement to comply with Transition Relief promulgated by the Internal Revenue Service pursuant to Code Section 409A, and accordingly, notwithstanding any other provisions of this Amendment and Restatement, this amendment applies only to amounts that would not otherwise be payable in 2006, 2007 or 2008 and shall not cause (i) an amount to be paid in 2006 that would not otherwise 1 be payable in such year, (ii) an amount to be paid in 2007 that would not otherwise be payable in such year, or (iii) an amount to be paid in 2008 that would not otherwise be payable in such year, and to the extent necessary to qualify under Transition Relief issued under said Code Section 409A to not be treated as a change in the form and timing of a payment under section 409A(a)(4) or an acceleration of a payment under section 409A(a)(3), Director, by signing this Amendment and Restatement, shall be deemed to have elected the timing and distribution provisions of this Amendment and Restatement, and to have elected the form of distribution or distributions as set forth herein, all prior to December 31, 2008; WHEREAS, the parties hereto desire to consolidate into one agreement the terms of the various Directors Deferral Plans and Agreements adopted by the predecessors in interest to Summit Community Bank, Inc., for clarity and ease of reference in the future; and WHEREAS, said Directors Deferral Plans and Agreements permit amendments or modifications in writing and signed by the parties; NOW THEREFORE WITNESSETH: in accordance with the foregoing and in consideration of the mutual covenants set forth herein, the parties hereto agree as follows: By a vote of Bank’s Board of Directorson November 13, 2008, those certain Directors Deferral Plans and Agreements identified herein and adopted by the predecessors in interest to Summit Community Bank, Inc., are amended, restated, superseded and consolidated into one Benefit Plan, and shall hereafter be known as the SUMMIT COMMUNITY BANK, INC., DIRECTORS DEFERRAL PLAN, which is intended to allow eligible Directors the opportunity to participate in the Benefit Plan and defer all or a portion of their fees in accordance therewith.All account balances of Directors accrued under the previous plans continue in full force and effect, but all rights and responsibilities of the parties hereto shall henceforth be governed by the terms of this Amended and Restated Agreement. It is the intent of the Bank that this Benefit Plan be considered an unfunded arrangement maintained primarily to provide supplemental retirement benefits, and to be considered a non-qualified benefit plan for purposes of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). I.DIRECTOR’S SERVICES So long as the Director shall continue to be a director of the Bank the Director shall devote best efforts to the performance of duties as a member of the Board of Directors and of any of its committees to which the Director is appointed. II.FEES The fees covered under this Benefit Plan shall be any and all amounts paid to the Director for services as a Director, including but not limited to annual fees, meeting fees, and committee fees. The fees covered under this Benefit Plan shall be credited to the Director in the manner and on the terms and conditions specified in Paragraph IV subject to the election requirement of Paragraph III. 2 III.ELECTION OF DEFERRED COMPENSATION AND INVESTMENTS The Director shall, for any calendar year, prior to the beginning of such calendar year, file a written statement with the Bank notifying it as to the percent (%) or dollar amount of fees as defined in Paragraph II and to be earned in that calendar year that is to be deferred, and any such election shall be irrevocable as of the last day of the prior calendar yearwith respect to the year to which the election relates.An election may be changed or revoked respecting any subsequent calendar year, if so changed or revoked by written election delivered to the Bank prior to the beginning of such subsequent calendar year, which change or revocation shall also be irrevocable as of the last day of the prior calendar year with respect to the year to which the change or revocation relates. Notwithstanding the above paragraph, in the case of the first year in which a Director becomes eligible to participate in the Benefit Plan (“Initial Eligibility”), such election may be made with respect to fees paid for services performed subsequent to the election within 30 days after the date the Director first becomes eligible to participate in the Benefit Plan (and if so made during such 30 day period such election shall be irrevocable, as of the last day of such 30 day period, as to such fees paid for services performed subsequent to the election and during the remainder of the same calendar year in which such election has been made).A Director must meet all of the following requirements for Initial Eligibility: (A) A Director shall only be considered as meeting the requirements for Initial Eligibility hereunder, if,in any instance in which such Director is participating or has at any time participated in this Benefit Plan or any other plan or agreement which is, under the aggregation rules of Code Section 409A and the regulations and guidance issued thereunder, aggregated with this Benefit Plan and with respect to which amounts deferred hereunder and under such other plan, agreement or plans are treated as deferred under a single plan (hereinafter sometimes referred to as the “Aggregated Plans”), (i) he or she has been paid all amounts deferred under this Benefit Plan and he or she has been paid all amounts deferred under any and all such Aggregated Plans, if any, and (ii) on and before the date of the last payment to such Director under this Benefit Plan and any and all of the Aggregated Plans, if any, as the case may be, such Director was not eligible to continue (or to elect to continue) to participate in the Benefit Plan or any of the Aggregated Plans, if any, for periods after such last payment (other than through an election of a different time and form of payment with respect to the amounts paid), or (iii) such Director ceased being eligible to participate (other than in the accrual of earnings) in all of the following plans or agreements in which Director has participated: (1) this Benefit Plan and (2) any of the Aggregated Plans, if any, regardless of whether all amounts deferred under this Benefit Plan and any of the Aggregated Plans, if any in which Director has participated, as the case may be, 3 have been paid, and such Director subsequently becomes eligible to participate in this Benefit Plan, and the Director has not been eligible to participate (other than in the accrual of earnings) in this Benefit Plan or any such Aggregated Plan at any time during the 24-month period ending on the date the Directorsubsequently becomes eligible to participate in this Benefit Plan. (B) Any election made after the thirty (30) day period specified in the preceding sentences and any election made within such period by a Director who does not meet the above requirements for Initial Eligibility shall not be effective until the calendar year following the date of said election. Notwithstanding any of the foregoing, for deferrals relating all or in part to services performed on or before December 31, 2005, a written statement may be filed on or before March 15, 2005 with the Bank by the Director participating in the Benefit Plan, notifying the Bank as to the percent (%) or dollar amount of fees as defined in Paragraph II, relating all or in part to services performed after the date of said election and on or before December 31, 2005, that is to be deferred. Signed written statements, including but not limited to, modifications or revocations, filed under this section, unless modified or revoked in writing, shall be valid for all succeeding years and a written modification or revocation shall only be effective as to deferral of fees beginning in the calendar year after the calendar year in which such written modification or revocation is delivered. In addition, the Director may file with the Trustee quarterly investment options setting forth the percentage that should hypothetically be invested in each particular investment vehicle.(A copy of said investment election form is attached hereto, marked as Exhibit “A-1” and fully incorporated herein by reference.)Said amounts shall not actually be invested in said investments, and said investment options are merely for the purpose of calculating interest and returns on the Deferred Compensation Account as set forth in Paragraph V.The Trustee shall not be under any duty to advise a participant or beneficiary with respect to any said hypothetical investment.Said investment options must be received by the Trustee on or before the 25th day of the month prior to the beginning of the quarter to which such options relate. IV.RABBI TRUST AND CREDITS TO DEFERRED COMPENSATION ACCOUNT The Bank shall establish one or more Rabbi Trusts for the Benefit Plan. The Bank shall pay all deferral amounts to the Rabbi Trust or Rabbi Trusts. The Trustee shall establish a bookkeeping account for the Director (hereinafter called the, “Directors Deferred Compensation Account”) which shall be credited on the dates such fees, as defined in Paragraph II, would otherwise have been paid with the percentage or dollar amount that the Director has notified the Bank in writing, pursuant to Paragraph III, that the Director elected to have deferred. 4 V. INTEREST AND RETURNS ON THE DEFERRED COMPENSATION ACCOUNT Once each calendar quarter, the Directors Deferred Compensation Account shall be credited with an amount that is in addition to the fees credited under Paragraph IV.
